Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 1 of 17 PAGEID #: 4975




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  IN RE: DAVOL, INC./C.R. BARD,
                                                     Case No. 2:18-md-2846
  INC., POLYPROPYLENE HERNIA
  MESH PRODUCTS LIABILITY
  LITIGATION
                                                     JUDGE EDMUND A. SARGUS, JR.
                                                     Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al,
  Case No. 2:18-cv-01509
                      EVIDENTIARY MOTIONS ORDER NO. 4

      Bard’s Motion to Strike Declaration of Joseph Weldon Jensen, D.O.

        This matter is before the Court on Defendants Davol Inc. and C.R. Bard, Inc.’s

 (collectively “Bard”) Motion to Strike (ECF No. 75), Plaintiff’s Opposition (ECF No. 110) and

 Bard’s Reply (ECF No. 119). For the reasons set forth below, the Court DENIES Bard’s Motion.

                                                I.

        Plaintiff Steven Johns’ case is the first bellwether trial of the thousands of cases brought

 against Bard in this multidistrict litigation (“MDL”) and is scheduled to commence on

 September 29, 2020. The Judicial Panel on Multidistrict Litigation described the cases in this

 MDL as follows:

        All of the actions share common factual questions arising out of allegations that
        defects in defendants’ polypropylene hernia mesh products can lead to
        complications when implanted in patients, including adhesions, damage to organs,
        inflammatory and allergic responses, foreign body rejection, migration of the
        mesh, and infections.

 (Transfer Order, MDL 2846 ECF No. 1.)

        Ventralight ST is a prescription medical device used for hernia repair and is one of

 Bard’s products at issue in this MDL. The FDA cleared it for use through the 510k process on
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 2 of 17 PAGEID #: 4976




 July 15, 2010, and later cleared it for use with the Echo positioning system on April 1, 2011. (See

 Bard’s Mot. for Summary Judgment at 3, ECF No. 29.) It is a multicomponent device made of a

 mesh of polypropylene, polyglycolic acid (PGA) fibers, and a bioresorbable coating called Sepra

 Technology (“ST”). (Id.) The bioresorbable coated side of the mesh is placed against organs,

 such as the bowels, while the uncoated polypropylene side is placed to maximize tissue

 attachment to support the hernia repair. (Id. at 3-4.)

        Plaintiff contends that Bard knew the component parts of the mesh were dangerous and

 unsafe for use in medical devices. (Pl’s Opp. to Mot. for Summary Judgment at 1, ECF No. 69.)

 According to Plaintiff, Bard knew that polypropylene is not suitable for permanent implantation

 in the human body and that the PGA fibers created an increased inflammatory response. (Id.)

 Most relevant to this action, Plaintiff contends the ST coating on Bard’s Ventralight ST devices

 resorbs too quickly, resulting in bare polypropylene being exposed to internal organs and tissues

 and increasing the risk of potential complications. (Id. at 4-5.)

        Plaintiff brings this action to recover for injuries sustained as a result of the implantation

 of Bard’s defective Ventralight ST and asserts claims under Utah law for, inter alia, failure to

 warn, manufacturing defect, and design defect. (See Amend. Compl., ECF No. 17.) Plaintiff was

 diagnosed with a symptomatic ventral hernia within a diastasis recti at the age of 58 in July 2015.

 (Pl’s Opp. to Mot. for Summary Judgment at 9, ECF No. 69.) Plaintiff underwent surgery to

 repair the hernia and diastasis in August 2015, and Plaintiff’s surgeon, Joseph Weldon Jensen,

 D.O., implanted Plaintiff with Ventralight ST. (Id.) Plaintiff’s symptoms returned several months

 later, and he underwent a second surgery in October 2016. (Id.) During that surgery, Dr. Jensen

 observed omental adhesions to the original Ventralight ST and performed “lengthy arthroscopic

 [sic] lysis of the dense omental adhesions from the prior mesh implant[.]” (Id.) Dr. Jensen then



                                                   2
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 3 of 17 PAGEID #: 4977




 removed the original device and implanted another Ventralight ST. (Id.) Plaintiff was diagnosed

 with another hernia within the diastasis recti in April 2019 and underwent a third surgery that

 month to repair the hernia, but the second Ventralight ST device was not removed. (Id.)

        Plaintiff contends the omental adhesions discovered in his second surgery were a result of

 the failure of the ST coating on the Ventralight ST, and that the continued presence of the second

 Ventralight ST currently inside his body continues to threaten his health and well-being and

 cause pain. (Id. at 10-11.) He claims it is probable he will need additional surgery for either

 chronic pain or possible complications, such a bowel obstruction or fistulization. (Id.)

                                                 II.

        Dr. Jensen, Plaintiff’s implanting and explanting surgeon, was deposed in this litigation

 on June 12, 2019. According to Bard, Dr. Jensen’s deposition testimony established that

 Plaintiff’s failure to warn claims fail as a matter of law because:

        Dr. Jensen did not recall reading Ventralight ST’s Instructions for Use; as of
        August 2015, he was aware of the risk of injuries and complications Plaintiff
        alleges to have suffered as result of his Ventralight ST implant; and he chose to
        use the Ventralight ST with Mr. Johns twice because “it’s as good as I have seen,
        as good as what I’ve been able to use.”

 (Bard’s Mot. to Strike at 1, ECF No. 75.) On February 3, 2020, Bard moved for summary

 judgment on all of Plaintiff’s claims, including Plaintiff’s failure to warn claims. On February

 21, 2020, Plaintiff filed his opposition brief to Bard’s motion for summary judgment, which

 relies on and attaches as an exhibit a February 19, 2020 declaration submitted by Dr. Jensen (the

 “Jensen Declaration”). (See Ex. R, ECF No. 69-18.)

        Bard has moved pursuant to Federal Rules of Civil Procedure 16(f)(1)(C), 56(c), and 56(h)

 to strike the Jensen Declaration. Bard argues the declaration is an improper “sham declaration”

 that directly contradicts Dr. Jensen’s deposition testimony, and was submitted by Plaintiff in an

 effort to create an issue of fact in opposition to Bard’s motion for summary judgment two months
                                                   3
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 4 of 17 PAGEID #: 4978




 after the close of discovery and nine months after Dr. Jensen’s deposition. Bard contends that

 Plaintiff’s counsel “approached Dr. Jensen ex parte, showed him a handful of Bard internal

 confidential documents without context or explanation, a snippet of one witness’s deposition

 testimony, and then made certain ‘representations’ to him about what that cherry-picked evidence

 meant.” (Mot. to Strike at i.) Bard further argues that Plaintiff “improperly influenced Dr. Jensen’s

 testimony, has prevented any cross-examination of the statements in his post-discovery declaration

 arising from that improper influence, and has taken no steps to preserve the confidentiality of the

 records shown to Dr. Jensen.” (Id. at 4.) Bard also contends that the Jensen Declaration is “nothing

 more than hearsay and speculation.” (Id. at 3.)

        Plaintiff opposes, arguing Bard’s motion to strike is procedurally improper and that the

 “sham declaration” rule does not apply to the Jensen Declaration because Dr. Jensen is not a

 party to this action. Plaintiff further contends that the declaration does not directly contradict Dr.

 Jensen’s deposition testimony and is not an attempt to create a sham issue of fact. According to

 Plaintiff, Dr. Jensen prepared his declaration in good faith and in response to information that

 was not available to him until after his deposition. Plaintiff argues the declaration is timely and

 sets out facts that are admissible, and that Dr. Jensen signed an acknowledgement agreeing to be

 bound by the Protective Order and to not disclose any of the confidential information he

 reviewed. Finally, Plaintiff contends Bard is not prejudiced by the declaration and will have the

 opportunity to cross-examine Dr. Jensen at trial. (See Pl.’s Opp. to Mot. to Strike, ECF No. 110.)

                                                III.

        Under the “sham affidavit” rule, “‘[a] party may not create a factual issue by filing an

 affidavit, after a motion for summary judgment has been made, which contradicts her earlier

 deposition testimony.’” Reich v. City of Elizabethtown, Kentucky, 945 F.3d 968, 976 (6th Cir.



                                                   4
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 5 of 17 PAGEID #: 4979




 2019) (quoting Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986)). “If the

 affidavit directly contradicts prior sworn testimony, it should be stricken ‘unless the party

 opposing summary judgment provides a persuasive justification for the contradiction.’” France

 v. Lucas, 836 F.3d 612, 622 (6th Cir. 2016) (quoting Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448

 F.3d 899, 908 (6th Cir. 2006)). “But if no direct contradiction exists, the district court should not

 strike or disregard th[e] affidavit unless the court determines that the affidavit constitutes an

 attempt to create a sham fact issue.” Reich, 945 F.3d at 976 (internal quotations omitted).

        Plaintiff contends the sham affidavit rule does not apply to the Jensen Declaration.

 Plaintiff designated Dr. Jensen as a “non-retained expert witness” in December 2019, and

 represents that Plaintiff’s counsel “did not approach Dr. Jensen to discuss the contents of any

 internal documents until after Plaintiff designated Dr. Jensen as an expert, and preserved his right

 to potentially call Dr. Jensen as a specialized witness at his trial.” (Pl.’s Opp. at 4.) According to

 Plaintiff, the sham affidavit rule “applies to affidavits or declarations of parties, and Defendants

 cite no case where the Sixth Circuit has extended the rule to non-retained experts or disinterested

 witnesses, as other Circuits have done.” (Id. at 9) (emphasis in original).

        Plaintiff is correct that the “genesis of the sham affidavit doctrine” in the Sixth Circuit

 was a case involving a plaintiff who filed an affidavit that that directly contradicted her own

 prior deposition testimony. France, 836 F.3d at 623 (citing Reid, 790 F.2d at 459-60). The Sixth

 Circuit has, however, applied the sham affidavit rule beyond a party’s own affidavit. See France,

 836 F.3d at 622-23 (applying rule to affidavit of deceased defendant offered by plaintiff to defeat

 summary judgment motions by other defendants and noting plaintiffs “point to no case limiting

 the doctrine to Reid’s circumstances”); Pogue v. Nw. Mut. Life Ins. Co., No. 18-5291, 2019 WL

 1376032, at *4 (6th Cir. Feb. 7, 2019) (applying rule to declaration of plaintiff’s physcian); Peck



                                                   5
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 6 of 17 PAGEID #: 4980




 v. Bridgeport Machines, Inc., 237 F.3d 614, 619 (6th Cir. 2001) (applying rule to affidavit

 submitted by plaintiff’s expert).

        This Court, however, need not decide whether the sham affidavit rule applies to “non-

 retained experts or disinterested witnesses,” as Plaintiff suggests, because the rule is not

 applicable to the facts before the Court. The Jensen Declaration does not “directly contradict”

 Dr. Jensen’s deposition testimony, nor is it an attempt to create a sham issue of fact.

            A. Direct Contradiction

        A district court considering a post-deposition affidavit at summary judgment must first

 determine whether the affidavit “directly contradicts” the affiant’s prior testimony. Aerel, 448

 F.3d at 908. The Sixth Circuit’s precedents suggests “‘a relatively narrow definition of

 contradiction.’” Reich, 945 F.3d at 976 (quoting Briggs v. Potter, 463 F.3d 507, 513 (6th Cir.

 2006)). The sham affidavit rule is not intended to “prevent[] a party who was not directly

 questioned about an issue from supplementing incomplete deposition testimony with a sworn

 affidavit” because “the deponent is under no obligation to volunteer information not fairly sought

 by the questioner[.]” Aerel, 448 F.3d at 907. “Such an affidavit fills a gap left open by the

 moving party and thus provides the district court with more information, rather than less, at the

 crucial summary judgment stage.” Id.

        Thus, “[i]f the affidavit merely supplements previous deposition testimony and ‘reveal[s]

 information that was not fully explored during the testimony,’ there is no reason why the court

 should not consider it.” Hobart Corp. v. Dayton Power and Light Co., No. 3:13-cv-115, 2016

 WL 11495690, at *2 (S.D. Ohio Sept. 1, 2016) (quoting Aerel, 448 F.3d at 909).

        Bard contends the Jensen Declaration contradicts Dr. Jensen’s deposition testimony on

 several points. First, Bard contends the Jensen Declaration contradicts Dr. Jensen’s testimony



                                                   6
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 7 of 17 PAGEID #: 4981




 regarding training he received from Bard and his decision to use Ventralight ST with Plaintiff.

 The Jensen Declaration states:

        6. A key part of my decision to use Ventralight ST in Mr. Johns (as well as many
        of my other patients) was the surgeon training I received from Bard/Davol. I have
        seen Bard/Davol internal records indicating that I received surgeon training about
        Ventralight ST (and other Bard/Davol hernia products) in Portland, Oregon, on
        May 16, 2011, and that the materials for the training I attended included a “Sell
        Sheet” for Ventralight ST.

        7. The Ventralight ST Sell Sheet (or brochure) from 2011 that I reviewed
        indicates that the resorption period for the ST hydrogel in Ventralight ST is up to
        thirty days . . .

 (Jensen Decl. at ¶¶ 6-7, ECF No. 69-18.)

        Bard contends these paragraphs are inconsistent with Dr. Jensen’s testimony. According

 to Bard, “Dr. Jensen testified that he did not remember ever attending a Bard training session.”

 (Reply at 8.) Bard argues that “[a] training session that Dr. Jensen cannot remember could hardly

 have been a ‘key part of [his] decision to use Ventralight ST.’” (Mot. to Strike at 8.) “Nor,” Bard

 contends, “can a brochure allegedly provided at the event form any basis for his decision for the

 same reason, but also because he testified that he relied on his own experience and independent

 research, over and above any brochures or other materials provided by manufacturers; he ‘always

 make[s] an independent decision.’” (Reply at 8.)

        This Court disagrees that Paragraphs 6 and 7 of the Jensen Declaration directly contradict

 Dr. Jensen’s deposition testimony. Dr. Jensen testified that he educates himself about different

 products that are available by, among other things, attending mini conferences. (Jensen Depo. at

 24:14-17, ECF No. 75-2.) When asked about his attendance at manufacturers’ training sessions,

 Dr. Jensen testified:

        Q. Have you ever attended a training session put on by Bard or
        Davol?
        A. Maybe.

                                                  7
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 8 of 17 PAGEID #: 4982




        Q. Do you feel like you’ve attended at least some manufacturers’ training
        sessions?
        A. Yes, several.
        Q. You just don’t recall if you went to a Bard?
        A. I don’t know if I went to a Bard - -
        Q. Okay.
        A. - - conference.

 (Jensen Depo. at 24:22-25:7.) Paragraph 6 does not directly contradict this testimony. Although

 Dr. Jensen could not recall at his deposition whether he had attended a Bard conference, he also

 testified that he had attended several manufacturers’ training sessions, and that he had “maybe”

 attended one hosted by Bard. As the declaration explains, Dr. Jensen’s recollection was refreshed

 after the deposition by Bard’s internal documents showing Dr. Jensen did in fact attend at least

 one Bard training session at a conference in May 2011 and that product materials were provided

 at that session. (See Jensen Decl. at ¶¶ 6-7.)

         Dr. Jensen also testified that he was “sure” that he received product brochures and/or

 technique guides from Bard or Davol:

        Q. Okay. Do you know if you have ever received from Bard or Davol a technique
        guide?
        A. I’m sure that I have because they come with every mesh.
        Q. How about product brochures?
        A. I’m sure that I have. I don’t know for sure that I have. I’m sure that I have, if
        that made sense. They pass them out all the time.
        Q. But that’s your experience with sales reps in general?
        A. Yes.
        Q. And it’s happened so many times you can’t recall specific
        instances?
        A. Correct.

 (Jensen Depo. at 25:22-26:10.) Nevertheless, Bard contends “Plaintiff’s attempt to establish that

 Dr. Jensen reviewed this brochure or relied on it any fashion is inconsistent with” the following

 testimony:

        Q. When a manufacturer provides you with materials, like a



                                                  8
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 9 of 17 PAGEID #: 4983




         technique guide or a brochure, you still would use your independent medical
         judgment whether or not to use a product, right?
         A. Correct.
         Q. You mentioned you look at articles, you have mini conferences. Would you
         put more weight on those sources of information – and your own experience, you
         also mentioned that. Would you rely on those sources of information more than
         anything that was given to you by a manufacturer?
         A. Yes.
         Q . . . Ultimately, whatever manufacturer may present to you, you feel it’s your
         duty as a medical doctor to make an independent decision on whether or not a
         product is safe and effective to use?
         A. Yes. I always make an independent decision.

 (Jensen Depo. at 26:11-27:6.) Bard’s arguments are not well-taken.

         Dr. Jensen did not testify that he never relies on manufacturers’ trainings, product

 brochures, or technique guides. In fact, Dr. Jensen testified that he relies on hernia mesh

 manufacturers to provide him with accurate information about the risks and benefits of their

 devices, including the Ventralight ST mesh, (Jensen Depo. at 105:20-24), and to share with him

 information regarding adverse events associated with a hernia mesh. (Id. at 106:10-14.) Dr.

 Jensen also testified that he expects Bard to provide accurate information about the device and

 instructions for use, (id. at 106:4-8), and that it is important that Bard publish truthful, up-to-date,

 and accurate information about the Ventralight ST that does not understate the risks or overstate

 the benefits. (Id. at 106:16-107:13.)

         Dr. Jensen was simply was not asked whether manufacturers’ trainings or materials play

 any role in his decisions to use certain products, or how much weight he would give those

 materials in reaching his decisions. Instead, Bard’s questioning focused on the ultimate issue of

 whether Dr. Jensen would rely more on articles, his own experience, and conferences (which, as

 discussed above, he said may have included Bard conferences) than what he received from

 manufacturers, and whether he makes independent decisions to use certain products. The Jensen

 Declaration fills in the gaps left open during Dr. Jensen’s deposition and supplements, rather

                                                    9
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 10 of 17 PAGEID #: 4984




 than directly contradicts, Dr. Jensen’s testimony on this point. See Aerel, 448 F.3d at 907.

        Second, Bard contends the Jensen Declaration contradicts Dr. Jensen’s testimony

 regarding Instructions for Use (“IFUs”) for the Ventralight ST. The Jensen Declaration states:

        7. The Ventralight ST Sell Sheet (or brochure) from 2011 that I reviewed
        indicates that the resorption period for the ST hydrogel in Ventralight ST is up to
        thirty days. I have reviewed the Ventralight ST IFU from that time period which
        likewise references that the resorption period for the ST hydrogel in Ventralight
        ST is up to thirty days. While I do not have an independent memory of reviewing
        the Ventralight ST IFU back when I first began using it almost nine years ago in
        2011, it is my pattern and practice to review product IFUs before my first use of
        the product and I am confident that I would not have departed from that pattern
        and practice with respect to Ventralight ST.

 (Jensen Decl. at ¶ 7.) These statements do not directly contradict Dr. Jensen’s testimony. Dr.

 Jensen testified as follows:

        Q. Do you in your practice typically read the IFU’s prior to using product?
        A. I might read them sometimes.
        Q. Do you recall if you read the Ventralight ST IFU’s before --
        A. I don’t recall.
        Q. -- before 2015?

 (Jensen Depo. at 33:4-10.) After being shown the Ventralight ST IFU, Dr. Jensen testified:

        Q. Do you recall ever seeing this document before?
        A. No. I’m sure I’ve seen it but I don’t recall at the moment reading it.
        Q. And you don’t know whether it was before or after –
        A. No.
        Q. -- Mr. Johns’ August 2015 surgery?
        A. I’m sorry. No.

 (Jensen Depo. at 33:20-34:3.) And as discussed above, Dr. Jensen also testified that he was sure

 he had seen technique guides and product brochures from Bard. (Id. at 25:22-26:10.)

        The Jensen Declaration does not now contend that Dr. Jensen unequivocally remembers

 reviewing the IFU on a specific day or time—such a statement would directly contradict his

 deposition testimony. Instead, the statement in Paragraph 7 that Dr. Jensen does not have “an

 independent memory of reviewing the Ventralight ST IFU” back when he first began using the

                                                 10
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 11 of 17 PAGEID #: 4985




 product nine years ago in 2011 is consistent with his deposition testimony. The additional

 statements that it is Dr. Jensen’s “pattern and practice to review product IFUs before [his] first

 use of the product” and that he is “confident that [he] would not have departed from that pattern

 and practice with respect to Ventralight ST” supplement his deposition testimony that he was

 sure he had seen the Ventralight ST IFU before, and provides the Court with additional

 information at the crucial summary judgment stage. See Aerel, 448 F.3d at 907.

        Finally, Bard contends that the last paragraph of the Jensen Declaration contradicts Dr.

 Jensen’s testimony. That paragraph states:

        14. No one from Bard or Davol ever informed me that the ST hydrogel barrier
        could be resorbed within seven days. I did not know that fact from any source
        independent of Bard or Davol. Had I known that the ST hydrogel barrier could be
        resorbed within seven days or anything substantially less than thirty days, I would
        not have used the Ventralight ST in Steven Johns.

 (Jensen Decl. at ¶ 14.) Bard contends that Plaintiff’s counsel examined Dr. Jensen extensively

 about the ST coating, and that “[w]hen asked if it would have been significant to him to know

 that the ST coating had a seven-day resorption period, he responded ‘[n]ot necessarily’ because

 ‘I don’t remember the research about the time frame of neoperitonealization [regrowth of the

 peritoneum covering abdominal organs].’” (Mot. to Strike at 9-10) (emphasis in original). Bard

 contends that Dr. Jensen’s statement that he would not have used the Ventralight ST had he

 known the coating might resorb after “substantially less than thirty days” is Plaintiff’s attempt to

 revise Dr. Jensen’s testimony. (Id. at 10.)

        Based on Dr. Jensen’s full testimony on the resorption of the ST coating, this Court

 disagrees. Dr. Jensen testified as follows:

        Q. Had Bard or Davol informed you that the Hydrogel coating would absorb
        within seven days, would that have been important information for you to know
        about the Ventralight ST -- product?
        A. Yes.

                                                  11
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 12 of 17 PAGEID #: 4986




        Q. Had Bard or Davol informed you that the Hydrogel coating would absorb
        within seven days, would that have impacted your decision to use the Ventralight
        ST in Mr. Johns’ hernia repair surgeries?
        A. Not necessarily. It depends on the time frame. I don’t remember the research
        about the time frame of neoperitonealization.

        Q. Well, if the Hydrogel coating was reabsorbed prior to the --
        A. Do you know that to be the case?

        Q. I’m asking you a hypothetical.
        A. Hypothetically, if there was a big gap or something, yeah, I need to know that.
        You’re just saying seven days, what if it’s neoperitonealizing. I don’t remember
        the time frame. If it’s neoperitonealizing in three days and it disappears in seven
        days, then I wouldn’t say that. But if there was an overlap the other way, then yes,
        it would be relevant and I’d want to know that.

        Q. I’m just making sure the record is clear. When you say if it’s the other way,
        you’re meaning -- You’re saying that if the Hydrogel coating was reabsorbed
        before the reperitonealization of the mesh, you’d want to know that?
        A. Yes.

        Q. That would be significant?
        A. That would be significant.

 (Jensen Depo. at 120:21-122:9) (objections omitted).

        Dr. Jensen did not testify that the timing of the resorption of the ST coating was

 insignificant and would not impact his decision to use the device at all. Quite the opposite. Dr.

 Jensen testified that it “would be significant” and he would want to know if the ST coating

 resorbed before reperitonealization. (Id. at 121:13-122:9.) While Dr. Jensen initially responded

 “not necessarily” when asked if learning the hydrogel coating would absorb within seven days

 would have impacted his decision to use with Ventralight ST in Plaintiff, the very next thing he

 said was that “[i]t depends on the time frame.” (Id. at 121:4-10.) Though Dr. Jensen could not

 remember the exact timing of reperitonealization, he explained that he would need to know “if

 there was a big gap or something” between when the ST coating resorbed and

 reperitonealization. (Id. at 121:13-24) Dr. Jensen also testified it would be important information

                                                 12
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 13 of 17 PAGEID #: 4987




 for him to know if the hydrogel coating resorbed within seven days. (Id. at 120:21-121:3.)

         Bard claims that Dr. Jensen’s testimony on this subject was based on “a series of

 foundationless hypothetical questions, asking him to assume that the rate or resorption of the

 coating of the Ventralight ST was insufficient for reperitonealization” and that Dr. Jensen

 confirmed “he had no basis for believing Plaintiff’s hypothetical questions to be true or that he

 had any reason to be concerned about the Ventralight ST.” (Reply at 9-10.)

         But these questions were not foundationless or hypothetical in light of the documents Dr.

 Jensen reviewed and discussed in his declaration. (See Jensen Decl. at ¶¶ 5-13.) According to the

 declaration, Dr. Jensen did not have an opportunity to review those documents before or during

 his deposition. (Id. at ¶ 5.) The Jensen Declaration explains that Dr. Jensen has since reviewed

 Bard’s internal documents that discuss the resorption rate of the hydrogel coating acquired by

 Bard and for Ventralight ST and whether it sufficient to allow for reperitonealization. Although

 Dr. Jensen did not have the benefit of reviewing these documents prior to or during his

 deposition, he still testified that he would want to know and it “would be significant” if the ST

 coating resorbed before reperitonealization. Now having reviewed those documents, Dr. Jensen’s

 statements in the declaration are consistent with his testimony and further clarifies that,

 according to Dr. Jensen, he did not know that the ST coating could be resorbed within seven

 days before reperitonealization, that Bard had never informed him of that fact, and that had he

 known that, he would not have used the Ventralight ST in Plaintiff. (Id. at ¶ 14.) The Jensen

 Declaration supplements, rather than directly contradicts, Dr. Jensen’s deposition testimony on

 this point.

               B. Attempt to Create Sham Issue of Fact

         Because the Jensen Declaration does not directly contradict Dr. Jensen’s testimony, this



                                                  13
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 14 of 17 PAGEID #: 4988




 Court will not strike or disregard the declaration unless it “constitutes an attempt to create a sham

 fact issue.” Aerel, 448 F.3d at 908 (internal quotations omitted). The Sixth Circuit has set forth

 the following non-exhaustive factors for courts to consider in determining whether a declaration

 attempts to create a sham fact issue:

        [W]hether the affiant was cross-examined during his earlier testimony, whether
        the affiant had access to the pertinent evidence at the time of his earlier testimony
        or whether the affidavit was based on newly discovered evidence, and whether the
        earlier testimony reflects confusion [that] the affidavit attempts to explain.

 Aerel, 448 F.3d at 909. As to the first factor, “‘a party who is cross-examined but nevertheless

 offers unequivocal testimony, only to be contradicted by a later affidavit, has indeed tried to

 create a sham fact issue.’” Miller v. Food Concepts International, LP, No. 2:13-cv-00124, 2017

 WL 1163850, at *7 (S.D. Ohio Mar. 29, 2017) (quoting O’Brien v. Ed Donnelly Enters., Inc.,

 575 F.3d 567, 593 (6th Cir. 2009)).

        The Court finds that the Jensen Declaration is not an attempt to create a sham issue of

 fact. While Dr. Jensen was cross-examined by Bard’s counsel at his deposition, his testimony

 was far from “unequivocal.” Dr. Jensen often answered he was unsure or could not recall the

 answer to counsel’s questions. The Jensen Declaration explains that since his deposition, Dr.

 Jensen has reviewed documents that he did not have an opportunity to review before his

 deposition and that were not made available to him during his deposition. (Jensen Decl. at ¶ 5.)

 Plaintiff’s counsel represents that Bard produced documents relating to Dr. Jensen’s attendance

 at a Bard training session in 2011 and the associated materials in July and September 2019, after

 Dr. Jensen’s June 2019 deposition. (See Pl.’s Opp. at 16.) Some of the other documents relating

 to the timing of the resorption rate of the ST coating likewise were not produced until July and

 September 2019, and Plaintiff’s counsel represents that they had not yet had a chance to review




                                                  14
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 15 of 17 PAGEID #: 4989




 and analyze the other documents at the time of the deposition for various reasons. (Id. at 16-17.) 1

 As discussed above, the Jensen Declaration purports to further explain and clarify Dr. Jensen’s

 testimony, and fills in the gaps in that testimony based on additional evidence to which Dr.

 Jensen previously did not have access. The Court therefore declines to strike the Jensen

 Declaration under the sham affidavit doctrine.

            C. Hearsay and Personal Knowledge Requirement

        Bard argues that even if the Court declines to strike the Jensen Declaration under the

 sham affidavit doctrine, it should still be stricken because it is based on hearsay and speculation,

 and not based on Dr. Jensen’s personal knowledge. (Mot. at 11-14.)

        Federal Rule of Civil Procedure 56(c)(4) requires that a declaration used to oppose

 summary judgment “be made on personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant or declarant is competent to testify on the matters stated.”

 Fed. R. Civ. P. 56(c)(4). Hearsay evidence in an affidavit generally cannot be considered on a

 motion for summary judgment. Bluegrass Dutch Trust Morehead, LLC v. Rowan County Fiscal

 Court, 734 Fed. App’x 322, 327 (6th Cir. 2018) (citing Daily Press, Inc. v United Press Int’l,

 412 F.2d 126, 133 (6th Cir. 1969)); see also Wiley v. United States, 20 F.3d 222 (6th Cir. 1994).

 Only inadmissible portions, rather than the entire affidavit, must be disregarded. See Johnson v.

 Donahoe, 642 F. App’x 599, 602 (6th Cir. 2016) (“However, a court “should use a scalpel, not a

 butcher knife,’ in striking inadmissible portions of an affidavit.”) (quoting Upshaw v. Ford


 1
   Bard contends Plaintiff knew Bard was producing documents on a rolling basis, and that any
 production delays still do not explain Plaintiff’s disclosure of the Jensen Declaration months
 after the close of discovery and after Bard moved for summary judgment. Plaintiff contends it
 did not approach Dr. Jensen to discuss Bard’s internal documents until after he designated Dr.
 Jensen as a “non-retained expert witness” in December 2019 and preserved his right to
 potentially call Dr. Jensen as a specialized witness. Both parties place blame on the other side
 and offer competing explanations for various delays and timing issues giving rise to the instant
 Motion to Strike. Neither narrative changes the disposition of the issues addressed herein.
                                                  15
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 16 of 17 PAGEID #: 4990




 Motor Co., 576 F.3d 576, 593 (6th Cir.2009)).

        Bard contends the Jensen Declaration “is a series of inadmissible hearsay statements,

 offered for the truth of the matters stated therein and untested by discovery” and that Dr.

 Jensen’s statements “are not based on personal knowledge, but on Plaintiff’s counsel’s own

 slanted interpretation of a handful of isolated documents.” (Mot. to Strike at 11-12.) For

 example, Bard objects to the following statements:

        11. It was represented to me that, in the deposition of former Davol President
        Daniel LaFever, LaFever testified that Genzyme told Davol’ s Vice President
        of Research & Development, Roger Darois, that they had changed the ST
        formulation to double the resorption time from seven days to fourteen days and
        that this doubling of resorption time was important because, per what Mr.
        Darois told Mr. LaFever, seven days was insufficient time to allow for
        reperitonealization. It was represented to me that the due diligence period
        shortly thereafter began for the license deal in which Bard/Davol was to acquire
        the rights to use the ST hydrogel technology.

 (Jensen. Decl. at ¶ 11.) Bard also objects to other portions of the Jensen Declaration that refer to

 representations of the record or summarize the contents of Bard’s internal documents reviewed

 by Dr. Jensen, such as the following:

        8. I have reviewed an October 13, 2003, powerpoint from Bard/Davol called
        “Sepramesh Genzyme Biosurgical”. It was represented to me by Mr. Johns’
        counsel that, at that point, Bard/Davol considered Genzyme’s Sepramesh a
        competitor product to its composite meshes containing ePTFE. In that
        powerpoint, Bard/Davol criticizes Sepramesh on the basis that the hydrogel
        barrier is resorbed within seven days, which according to the powerpoint, is not
        long enough to prevent adhesion formation.

 (Jensen Decl. at ¶ 8; see also ¶¶ 9-10, 12-13.) Bard further contends that the Jensen Declaration

 does not create an issue of fact because these statements are inadmissible and because the

 declaration ignores other documents and evidence in the record refuting Plaintiff’s theory

 regarding the ST coating. (Mot. to Strike at 12-13.)

        While Bard’s arguments may have merit, the Court finds Bard’s objections will be best



                                                  16
Case: 2:18-md-02846-EAS-KAJ Doc #: 389 Filed: 06/08/20 Page: 17 of 17 PAGEID #: 4991




 addressed in this Court’s decision on the merits of Bard’s motion for summary judgment. The

 Court will determine the admissibility of the statements in the Jensen Declaration in light of how

 Plaintiff uses that evidence to oppose summary judgment, and whether there is a genuine issue of

 material fact based on the admissible portions of the declaration and all of the other evidence in

 the record submitted by both parties.

                                               IV.

        For the reasons set forth above, the Court DENIES Bard’s Motion.


        IT IS SO ORDERED.


 6/08/2020                                     s/Edmund A. Sargus, Jr.
 DATE                                          EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE


 6/08/2020                                     s/Kimberly A. Jolson
 DATE                                          KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                 17
